                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION




UNITED STATES OF AMERICA                §
                                        §
v.                                      §             Criminal Case 3:18−cr−00022
                                        §
Victor Hugo Gomez, et al.               §



                            Notice of Reassignment

       Pursuant to General Order 2019−08, this case is reassigned to the docket of
United States District Judge Jeffrey V Brown. Deadlines in scheduling orders remain
in effect

      Until Judge Jeffrey V. Brown issues formal rules, please follow Magistrate
Judge Andrew Edison's court procedures which can be found at www.txs.uscourts.gov.


Date: October 3, 2019
                                                            David J. Bradley, Clerk
